DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 11-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being described by Harradine et al (US 2009/0028528). 
For claim 1, Harradine et al teach a secure intelligent networked architecture for automated content production comprising: 
a secure intelligent automated content production agent having a specialized hardware processor and a memory (e.g. paragraph 32-33: “Accordingly, a system is provided with an acquisition processor which receives instructions which are representative of a list of content items for the audio and/or video production. An audio and/or video generation apparatus receives an indication from the acquisition processor of which of the items from the list audio/video signals are to be acquired from a source, and generates audio and/or video signals in association with the communicated content item. After acquiring the audio/video material items an ingestion processor is arranged to apply the list of content items to the audio and/or video signals”), the secure intelligent automated content production agent configured to automatically receive a digital data element over a network from a computing device, the digital data element representing an instruction for content production before the content is received by the secure intelligent automated content production agent (e.g. figure 11, paragraph, 117: “The picture stamps and text are stored in association with the UMID identifying the corresponding items of audio/video material from which the picture stamps 224 and the textual information 232 were generated. This therefore provides a facility to an editor operating one of the editing terminals 184, 186 to analyse the content of the audio/video material before it is ingested using the ingestion processor 178. As such the video tape 126 is loaded into the ingestion processor 178 and thereafter the audio/video material can be accessed via the network communications channel 182. The editor is therefore provided with an indication, very rapidly, of the content of the audio/video material and so may ingest only those parts of the material, which are relevant to the particular material items required by the editor. This has a particular advantage in improving the efficiency with which the editor may produce an audio/video production.”). 
claim 11 is rejected for the same reasons as discussed in claim 1 above. 
For claims 2 and 12, Harradine et al teach the secure intelligent automated content production agent configured to receive media to use as input for a camera track (e.g. figures 6-7, abstract, camera records video on medium 126). 
For claims 3 and 13, Harradine et al teach the secure intelligent automated content production agent receiving a script file based on a current export setting (e.g. paragraph 86, “TELEFILE.RTM”). 
For claims 5 and 15, Harradine et al teach  - 12 -9250USthe secure intelligent automated content production agent configured to allow preview and testing of a script on a computing device (e.g. paragraph 105, figure 8, “display picture stamps which describe selected parts of the audio/video material”).
For claims 6 and 16, Harradine et al teach the secure intelligent automated content production agent configured with an editor for editing a code file in a media panel (e.g. paragraph 10, figure 5). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7,14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harradine et al, as applied to claims 1-3, 5-6, 11-13 and 15-16 above, and further in view of Rodriguez et al (US 2002/0029228). 
For claims 4 and 14, Harradine et al do not further disclose the secure intelligent automated content production agent configured to compress a project into a zip file. Rodriguez et al teach disclose the secure intelligent automated content production agent configured to compress a project into a zip file (e.g. figure 2, paragraph 11). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rodriguez et al into the teaching of Harradine et al to transfer zip file for storage and bandwidth efficiency. 
For claims 7 and 17, Harradine et al do not further disclose the secure intelligent automated content production agent configured to import media for referencing in a JavaScript file. Rodriguez et al the secure intelligent automated content production agent configured to import media for referencing in a JavaScript file (e.g. paragraph 11, “JAVA scripts”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rodriguez et al into the teaching of Harradine et al to have use JAVA scripts as JAVA scripts are commonly used to improve convenience for user. 

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harradine et al, as applied to claims 1-3, 5-6, 11-13 and 15-16 above, and further in view of Kuspa (US 2008/0044155). 
For claims 8 and 18, Harradine et al do not further disclose a music track and an overlay track for blending with a camera track on a computing device. Kuspa teach a music track and an overlay track for blending with a camera track on a computing device (e.g. paragraph 46, “For example, video clip 281” in FIG. 2C can mix with video clip 282 and the Title overlay 283 during playback of the video…Music sourndtrack 293…”, also see paragraph, 54). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kuspa into the teaching of Harradine et al to create video effects for video playback (e.g. paragraph 2) to improve user’s experience. 
For claims 9 and 19, Harradine et al teach the computing device capturing content (e.g. paragraph 73, “…the camera body includes a metadata generation processor 128…”).
For claims 10 and 20, Harradine et al teach the computing device transmitting the captured content to the secure intelligent automated content production agent (e.g. paragraphs 88 or paragraph 91, “…bandwidth of the audio/video material…”).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484